DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Remarks and Amendments filed on 08-15-2022. As directed, claims 1-7, 10-13, and 15-21 have been amended, claims 8-9 have been cancelled, and no new claims have been added. Thus, claims 1-7 and 10-21 are presently pending in the application.

Response to Amendment
Applicant has provided a new drawing sheet to show the claimed subject matter. The previously held drawing objection is hereby withdrawn.
Applicant has amended the claim limitation of “vibration source” in claims 1 and 20 to refer to a sound generator which contains antecedent basis in the specification. The previously held objection to the specification is hereby withdrawn.
Applicant has amended the language of claims 1-2, 4-7, 11-12, 15-16, and 18-21 to address minor informalities in the claims. The previously held claim objections are hereby withdrawn.
Applicant has amended claim 11 to specifically claim particular pieces of furniture. The previously held rejection under 35 USC 112(a) is hereby withdrawn.
Applicant has amended claims 1-2 to address indefinite language. The previously held rejections of claims 1-18 under 35 USC 112(b) are hereby withdrawn. 

Response to Arguments
Applicant argues (see Remarks as filed pages 11-14 items 3A-C) that the subject matter of claims 8 and 9 have been incorporated into claim 1, and given that claim 9 required a teaching reference (Thompson), that the anticipation rejection of claims 1-5, and 11-14 are moot. Applicant additionally argues that Jones fails to disclose that the material layers of the padded element absorb physical vibrations. Applicant further argues that one of ordinary skill would not be motivated to modify Jones in view of Thompson because Thompson’s actuators impart vibration to the user. Applicant finally argues that claims 2-5 and 11-14 are not obvious over Jones and Thompson because of the alleged deficiencies. While Examiner notes that the rejection of claim 1 is no longer anticipatory, Examiner respectfully disagrees with Applicant’s assertions that the claims are not obvious over Jones in view of Thompson. Jones indicates that the material surrounding the sound transducers is capable of absorbing mechanical vibrations from the transducers (paragraph 14, lines 1-8). Thus, the limitations of claim 1 that require physical vibration absorption are met by Jones. Further, Examiner has relied on Thompson only for the rigid support to carry the padding element of Jones (Thompson: Col. 3, lines 5-8; Col. 6, lines 35-36), Jones already provides evidence for a mattress and the vibration absorbable sound transducers (Jones: paragraph 12, lines 1-15 and paragraph 14, lines 1-10; Figs. 1 and 3). Therefore, the transducers from Thompson have no bearing on the modified device of Jones, and the limitations are obvious over the combination. Further, dependent claims 2-5 and 11-14 do not incur the supposed deficiencies of the combination, and are also rendered obvious.
Applicant argues (see Remarks as filed page 14 item 4) that McNew, employed to reject claim 6, fails to cure the deficiencies of claim 1, and that claim 6 is therefore non-obvious over the prior art. As previously discussed, claim 1 is not deficient with respect to the combination of Jones and Thompson, and McNew will be relied on hereinbelow to reject claim 6.
Applicant argues (see Remarks as filed page 14 item 5) that Rose, employed to reject claim 7, fails to cure the deficiencies of claim 1, and that claim 7 is therefore non-obvious over the prior art. As previously discussed, claim 1 is not deficient with respect to the combination of Jones and Thompson, and Rose will be relied on hereinbelow to reject claim 7.
Applicant argues (see Remarks as filed pages 14-15 item 6) that Jones and Thompson, employed to reject claims 9-10, fail to cure the deficiencies of claim 1, and that claims 9-10 are therefore non-obvious over the prior art. As previously discussed, claim 1 is not deficient with respect to the combination of Jones and Thompson, and the combination will be relied on hereinbelow to reject claims 9-10.
Applicant argues (see Remarks as filed page 15 item 7) that Cohen, employed to reject claims 15-17, fails to cure the deficiencies of claim 1, and that claims 15-17 are therefore non-obvious over the prior art. As previously discussed, claim 1 is not deficient with respect to the combination of Jones and Thompson, and Cohen will be relied on hereinbelow to reject claims 15-17.
Applicant argues (see Remarks as filed page 15 item 8) that Cohen and Crunick, employed to reject claim 18, fails to cure the deficiencies of claim 1, and that claim 18 is therefore non-obvious over the prior art. As previously discussed, claim 1 is not deficient with respect to the combination of Jones and Thompson, and Cohen and Crunick will be relied on hereinbelow to reject claim 18.
Applicant argues (see Remarks as filed pages 15-17 item 9) that Crunick fails to disclose administration of chemotherapeutic agents to a patient and is also silent as to the delivery of soundwaves to a chemotherapy patient, and further that Crunick only indicates that peripheral neuropathy can stem from chemotherapy, not that the soundwaves used treat peripheral neuropathy. Applicant further argues that Cohen, while mentioning the use of soundwaves to treat chemotherapy-related side effects, makes no mention of the side effect being peripheral neuropathy. Applicant further argues that Cohen does not teach the administration of chemotherapy while the soundwave therapy is induced. Applicant additional argues that the chair design of Cohen and the wand design of Crunick are not combinable. Examiner respectfully disagrees with these arguments. First, Cohen, not Crunick is relied on to teach administration of chemotherapeutic agents and delivery of to a chemotherapy patient (Cohen: paragraph 135, lines 1-7 and paragraph 136, lines 1-8; claim 12, lines 1-9; claim 14, lines 1-2). Further, Cohen indicates that the exemplary patient receiving chemotherapy is prescribed the drug in cycles, and experiences side effects of the drug as a result of administration of the drug, and further that the patient has been treated for 4.5 years with the drug (see paragraph 135). Cohen further discloses that the EVPS treatment was given over a course of five months (paragraph 136), the cycles described previously are disclosed to have occurred in the cycle of two weeks on medication followed by two weeks off of medication (paragraph 135). Thus, the administration of the drug clearly overlaps the EVPS treatment at two week intervals within the five month period. Further, Crunick explicitly discloses treating peripheral neuropathy via soundwaves (see Title; abstract, lines 1-8; paragraph 40, lines 1-5), and additional indicates that chemotherapeutic agents can cause peripheral neuropathy (paragraph 8, lines 1-2 and 14-16). Thus, Crunick does in fact teach that peripheral neuropathy can be caused by chemotherapy. Further, the relied upon combination does not incorporate the structure of Crunick into the structure of Cohen. Rather, that therapeutic soundwave treatment can be applied to act on the nervous system. One of ordinary skill would be apprised of the frequency and other variables of the sound wave that could be applied (see paragraph 41 of Crunick’s disclosure) to affect the patient’s nervous system. Therefore, the combination is not seen as deficient and will be relied on hereinbelow.
Applicant argues (see Remarks as filed pages 17-18 item 10) that Jones, Thompson, Cohen, and Crunick, employed to reject claims 1 and 19, are deficient with respect to the limitations of claims 1 and 19, and that claims 20-21 is therefore non-obvious over the prior art. As previously discussed, claims 1 and 19 are not deficient with respect to the combination of Jones, Thompson, Cohen, and Crunick, and the combination will be relied on hereinbelow to reject claims 20-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0030280) in view of Thompson (US 8,517,911).
Regarding claim 1, Jones discloses a device (“device” abstract, line 1) for providing a subject body with a sensation of vibration in the subject body (abstract, lines 1-4, the device transmits sound), comprising: 
a support member (4) having a support surface (surface of support member 4 that the patient lies on in Fig. 1)  for supporting at least a part of the subject body (paragraph 12, lines 1-12; Figs. 1 and 3), the support member being a pillow (paragraph 12, lines 1-5 disclose that the support member is a “pad” and paragraph 22 further discloses that the support surface could be a mattress or a pillow) and provided with at least one sound transducer (6) capable of generating and transmitting soundwaves to the subject body (paragraph 12, lines 1-12 and paragraphs 14-15 which describe the sound generator assemblies and the range of frequencies delivered to the patient), and wherein the support member (4) comprises, between the at least one sound transducer (6) and the support surface (top of 4) of the support member (4), a layer of material (7, 8) adapted to absorb physical vibrations of the at least one sound transducer (6) and pass the soundwaves to the subject body (paragraph 12, lines 1-15; paragraph 14, lines 1-8).  
While Jones discloses that the transducers (6) can be embedded in a mattress (see paragraph 22), and the al least one sound transducer (one of 6) provided in the support member (4) includes a layer of material (7, 8) for absorbing physical vibrations of the sound transducer (6) (paragraph 12, lines 1-15 and paragraph 14, lines 1-10; Figs. 1 and 3), Jones fails to explicitly disclose a rigid frame carrying the support member.
However, Thompson teaches a device for therapeutic delivery of sound (abstract, lines 1-5) which includes a rigid frame (53) allowing for adjustment of the height of the system (Col. 3, lines 5-8; Col. 6, lines 35-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the mattress disclosed by Jones on an adjustable furniture frame, as taught by Thompson, so that the height of the device can be adjusted.
Modified Jones further discloses wherein the at least one sound transducer (one of 6) is separated from the rigid frame (53 of Thompson) by a layer of material (7, 8) adapted for absorbing physical vibrations of the at least one sound transducer (one of 6) (see Fig. 3 of Jones; paragraph 12, lines 1-15).
Regarding claim 2, Jones in view of Thompson disclose the device according to claim 1, as discussed above.
Jones further discloses wherein the layer of material (7, 8) adapted to absorb physical vibrations of the at least one sound transducer (6) and pass the soundwaves to the subject body (paragraph 12, lines 1-15; paragraph 14, lines 1-8) has a thickness between the at least one sound transducer (6) and the support surface (4) adapted to transmit physical vibrations produced by the at least one sound transducer (6) to the support surface (top of 4) at a level below a minimal sensing level of the part of the subject body supported on the support surface (top of 4) (paragraph 12, lines 1-15; paragraph 14, lines 1-10; Figs. 1 and 3).  
Regarding claim 3, Jones in view of Thompson disclose the device according to claim 1, as discussed above.
Jones further discloses wherein the material (7, 8) adapted to absorb physical vibrations of the at least one sound transducer (6) and pass the soundwaves to the subject body is a foam (paragraph 12, lines 1-15; paragraph 14, lines 1-10; paragraph 15, lines 1-3 for rubber foam; Figs. 1 and 3).  
Regarding claim 4, Jones in view of Thompson disclose the device according to claim 1, as discussed above.
Jones further discloses wherein the at least one sound transducer (6) is able and adapted to generate soundwaves in a low-frequency spectrum (paragraph 15, lines 1-3).  
Regarding claim 5, Jones in view of Thompson disclose the device according to claim 1, as discussed above.
Jones further disclose wherein the at least one sound transducer (6) comprises a plurality of transducers in the support member (4) for generating and transmitting soundwaves
Regarding claim 10, Jones in view of Thompson disclose the device according to claim 1, as discussed above.
Modified Jones further discloses wherein the at least one sound transducer (one of 6) is enclosed in all directions by the material (7, 8) adapted for absorbing physical vibrations of the at least one sound transducer (one of 6) (see Fig. 3 of Jones; paragraph 12, lines 1-15).
Regarding claim 11, Jones in view of Thompson disclose the device according to claim 1, as discussed above.
Jones further discloses wherein the device is a bed (paragraph 22: “mattress”).  
Regarding claim 12, Jones in view of Thompson disclose the device according to claim 11, as discussed above.
Jones further discloses that the device comprises a controller configured to control a soundwave output of the at least one sound transducer (one of 6) provided in the support member (4) (paragraph 20, lines 1-12).
Regarding claim 13, Jones in view of Thompson disclose the device according to claim 12, as discussed above.
Jones further discloses that the device comprises a communication unit (input device 5) (see paragraph 12).
Regarding claim 14, Jones in view of Thompson disclose the device according to claim 1, as discussed above.
Jones further discloses that the device is used as a medical device (abstract, lines 1-3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0030280) in view of Thompson (US 8,517,911), as applied to claim 5 above, in further view of McNew (US 2006/0030907).
Regarding claim 6, Jones in view of Thompson disclose the device according to claim 5, as discussed above.
Modified Jones fail to disclose that each of the plurality of sound transducers is independently controllable to enable independent generation and transmission of soundwaves at each location of the support surface associated with one of the plurality of sound transducers.
However, McNew teaches a plurality of sound transducers (304) wherein that each of the plurality of sound transducers (304) is independently controllable to enable independent generation and transmission of soundwaves at each location associated with one of the plurality of sound transducers (304) (paragraph 91: “each transducer 304 may be independently controlled”; paragraph 82 further defines that the transducers 304 provide acoustic vibration, and the abstract further outlines that therapeutic sound is delivered). McNew further teaches that under independent control, each transducer is operated by its own control mechanism (see paragraph 91).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the device disclosed by modified Jones to provide independent control of each of the sound transducers, as taught by McNew, associated with a different location in order to provide a user with increased control over the therapeutic environment.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0030280) in view of Thompson (US 8,517,911), as applied to claim 5 above, in further view of Rose (US 5,134,735).
Regarding claim 7, Jones in view of Thompson disclose the device according to claim 5, as discussed above.
While Jones discloses a layer of material adapted for absorbing physical vibrations of the at least one sound transducer and pass the soundwaves to the subject body (paragraph 12, lines 1-15; paragraph 14, lines 1-8), and discloses that the transducers (6) can be placed in a mattress (paragraph 22), modified Jones fails to disclose that the thickness of the layer of material is dependent on the location of each transducer. 
However, Rose teaches a mattress that has a variable thickness across its longitudinal length to best support various parts of the user’s body (see abstract and claim 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of modified Jones to have a variable thickness across its longitudinal length, as taught by Rose, in order to support each part of the parts of the user’s body according to their individual needs.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0030280) in view of Thompson (US 8,517,911), as applied to claim 14 above, in further view of Cohen (US 2020/0246579).
Regarding claim 15, Jones in view of Thompson disclose the device according to claim 14, as discussed above.
Jones further discloses that the device is used to produce a soundwave therapy to a subject (see abstract), while supporting a portion of the user (see Fig. 1), and that the device is controlled to provide with the at least one transducer (one of 6) a soundwave therapy to the subject (paragraph 20, lines 1-12).
Modified Jones fails to disclose that the device is for use in chemotherapy by supporting a subject undergoing chemotherapy.
However, Cohen teaches a device for providing therapeutic transmission of sound waves (claim 12, lines 1-9), wherein the device is for use in treatment of a chemotherapy (claim 14, lines 1-2; paragraphs 135-136 outline the use of the EPVS device during a course of chemotherapy) for the purpose of reducing a side effect caused by the chemotherapy (claim 12, lines 1-3; claim 14, lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the sound wave therapy during a course of chemotherapy, as taught by Cohen, in order to reduce chemotherapy related symptoms.
Regarding claim 16, Jones in view of Thompson disclose the device according to claim 14, as discussed above.
Jones further discloses that the device is used to produce a soundwave therapy to a subject (see abstract), while supporting a portion of the user (see Fig. 1), and that the device is controlled to provide with the at least one transducer (one of 6) a soundwave therapy to the subject (paragraph 20, lines 1-12).
Modified Jones fails to disclose that the device is for use in chemotherapy by supporting a subject undergoing chemotherapy.
However, Cohen teaches a device for providing therapeutic transmission of sound waves (claim 12, lines 1-9), wherein the device is for use in treatment of a chemotherapy (claim 14, lines 1-2; paragraphs 135-136 outline the use of the EPVS device during a course of chemotherapy) for the purpose of reducing a side effect caused by the chemotherapy (claim 12, lines 1-3; claim 14, lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the sound wave therapy during a course of chemotherapy, as taught by Cohen, in order to reduce chemotherapy related symptoms.
Regarding claim 17, Jones in view of Thompson and Cohen disclose the device according to claim 15, as discussed above.
Jones further discloses that the at least one sound transducer (one of 6) is able and adapted to generate and transmit soundwaves in a low frequency spectrum in a range of 20-100 Hertz (paragraph 15, lines 1-3).
The range of 20-100 Hertz disclosed by Jones overlaps the claimed range of 25-120 Hertz. In the case that the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the frequency range disclosed by Jones would give similar results as the claimed frequency range.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0030280) in view of Thompson (US 8,517,911), and Cohen (US 2020/0246579), as applied to claim 17 above, in further view of Crunick (US 2015/0126914).
Regarding claim 18, Jones in view of Thompson and Cohen disclose the device according to claim 17, as discussed above.
Modified Jones does not explicitly disclose that the soundwave therapy affects the nervous system of the subject’s body.
However, Crunick teaches a method of providing therapeutic transmission of sound waves (abstract, lines 1-10) for affecting a nervous system of the subject, in particular the peripheral nerves (abstract, lines 1-10; see paragraph 8; paragraphs 40-41), and further indicates that peripheral neuropathy can be caused by exposure to toxic substances such as chemotherapeutic agents used to treat cancer (see paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of cancer treatment and soundwave therapy disclosed by modified Jones could reasonably be used for treating a patient with chemotherapy induced peripheral neuropathy, as Crunick teaches that chemotherapy can cause peripheral neuropathy, and this neuropathy is effectively treated using sound wave therapy.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2020/0246579) in view of Crunick (US 2015/0126914).
Regarding claim 19, Cohen discloses a method of treating cancer in a subject body (paragraph 135, lines 1-7 and paragraph 136, lines 1-8; claim 12, lines 1-9; claim 14, lines 1-2), comprising: 
giving chemotherapy to the subject body by administering chemotherapeutic agents to the subject body (paragraph 135, lines 1-7 and paragraph 136, lines 1-8; claim 12, lines 1-9; claim 14, lines 1-2), and treating the subject with a soundwave therapy in which soundwaves are transmitted to the subject body during at least a part of the chemotherapy (paragraph 47, lines 1-7; claim 12, lines 1-7). 
Cohen does not explicitly disclose that the soundwave therapy affects the nervous system of the subject’s body, particularly stimulating the peripheral nerves of the subject.
However, Crunick teaches a method of providing therapeutic transmission of sound waves (abstract, lines 1-10) for affecting a nervous system of the subject, in particular the peripheral nerves (abstract, lines 1-10; see paragraph 8; paragraphs 40-41), and further indicates that peripheral neuropathy can be caused by exposure to toxic substances such as chemotherapeutic agents used to treat cancer (see paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of cancer treatment and soundwave therapy disclosed by Cohen could reasonably be used for treating a patient with chemotherapy induced peripheral neuropathy, as Crunick teaches that chemotherapy can cause peripheral neuropathy, and this neuropathy is effectively treated using sound wave therapy.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0030280) in view of Thompson (US 8,517,911), Cohen (US 2020/0246579), and Crunick (US 2015/0126914).
Regarding claim 20, Jones discloses a device (“device” abstract, line 1) for providing a subject with a sensation of vibration in the subject’s body (abstract, lines 1-4, the device transmits sound), comprising:
a support member (4) having a support surface (surface of support member 4 that the patient lies on in Fig. 1) for supporting at least a part of the subject’s body (paragraph 12, lines 1-12; Figs. 1 and 3), the support member (4) being a pillow (paragraph 12, lines 1-5 disclose that the support member is a “pad” and paragraph 22 further discloses that the support surface could be a mattress or a pillow) and provided with at least one sound transducer (6) capable of generating and transmitting soundwaves through the support surface (top of 4) to the subject’s body (paragraph 12, lines 1-12 and paragraphs 14-15 which describe the sound generator assemblies and the range of frequencies delivered to the patient);
wherein the support member (4) and the at least one sound transducer (one of 6) comprises a layer of material (7, 8) there between adapted for absorbing physical vibrations while allowing the sound waves to pass there through to the subject’s body (paragraph 12, lines 1-15; paragraph 14, lines 1-8).
While Jones discloses that the transducers (6) can be embedded in a mattress (see paragraph 22), and the at least one sound transducer (one of 6) provided in the support member (4) includes a layer of material (7, 8) for absorbing physical vibrations of the sound transducer (6) (paragraph 12, lines 1-15 and paragraph 14, lines 1-10; Figs. 1 and 3), Jones fails to explicitly disclose a rigid frame carrying the support member. Jones further fails to disclose that the device is for use in chemotherapy by supporting a subject undergoing chemotherapy.
However, Thompson teaches a device for therapeutic delivery of sound (abstract, lines 1-5) which includes a rigid frame (53) allowing for adjustment of the height of the system (Col. 3, lines 5-8; Col. 6, lines 35-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the mattress disclosed by Jones on an adjustable furniture frame, as taught by Thompson, so that the height of the device can be adjusted.
Modified Jones further discloses wherein the at least one sound transducer (one of 6) is separated from the rigid frame (53 of Thompson) by a layer of material (7, 8) adapted for absorbing physical vibrations of the at least one sound transducer (one of 6) (see Fig. 3 of Jones; paragraph 12, lines 1-15).
Modified Jones fails to disclose that the device is for use in chemotherapy by supporting a subject undergoing chemotherapy.
However, Cohen teaches a method of treating cancer in a subject, comprising giving chemotherapy to the subject by administering chemotherapeutic agents to the subject (paragraph 135, lines 1-7 and paragraph 136, lines 1-8; claim 12, lines 1-9; claim 14, lines 1-2), wherein the subject is treated with a sound wave therapy in which soundwaves are transmitted to a subject’s body (paragraph 47, lines 1-7; claim 12, lines 1-7) for the purpose of reducing a side effect caused by the chemotherapy (claim 12, lines 1-3; claim 14, lines 1-2), and that the sound wave therapy is delivered during at least part of the chemotherapy (paragraphs 135-136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the sound wave therapy during a course of chemotherapy, as taught by Cohen, in order to reduce chemotherapy related symptoms.
Further modified Jones does not explicitly disclose that the soundwave therapy affects the nervous system of the subject’s body, particularly stimulating the peripheral nerves of the subject.
However, Crunick teaches a method of providing therapeutic transmission of sound waves (abstract, lines 1-10) for affecting a nervous system of the subject, in particular the peripheral nerves (abstract, lines 1-10; see paragraph 8; paragraphs 40-41), and further indicates that peripheral neuropathy can be caused by exposure to toxic substances such as chemotherapeutic agents used to treat cancer (see paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of cancer treatment and soundwave therapy disclosed by modified Jones could reasonably be used for treating a patient with chemotherapy induced peripheral neuropathy, as Crunick teaches that chemotherapy can cause peripheral neuropathy, and this neuropathy is effectively treated using sound wave therapy.
Regarding claim 21, Jones in view of Thompson, Cohen, and Crunick disclose the method of claim 20, as discussed above.
Modified Jones further discloses wherein the soundwaves transmitted by the at least one sound transducer (6 of Jones) are adapted to prevent chemotherapy induced peripheral neuropathy (paragraph 9 of Crunick).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785